                              GLASS & HOGROGIAN LLP
                         ATTORNEYS AND COUNSELORS AT LAW
                              A Limited Liability Partnership
                                     85 Broad Street
                                  WeWork – 18th Floor
                                  New York, NY 10004
                                 TEL. NO. 212-537-6859
                                 FAX NO. 845-510-2219

                                     E-mail: jharlow@ghnylaw.com
Bryan D. Glass
        Partner

                                         October 25, 2019

BY FAX and ECF
Honorable Nicholas G. Garaufis
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

               Re:     Clarke v. N.Y.C. Dep’t of Educ., et al.
                       Civ. Action No. 18 Civ. 1850 (NGG) (JO)
                       Request for Extension of Time to File Plaintiff’s Response to Defendants’
                       Reply to Plaintiff’s Opposition to Defendant’s Summary Judgment Motion

Dear Judge Garaufis:

        I am the attorney for Plaintiff in the above-referenced matter. I write to request a two week
extension of time to file Plaintiff’s Response to Defendants’ Reply to Plaintiff’s Opposition to
Defendant’s Summary Judgment Motion from October 25, 2019 to November 8, 2019. The reason
for this request is that we did not receive Defendants’ Reply until October 18, 2019, one week
later than originally scheduled. This is Plaintiff’s first request for an extension of time to file a
response to Defendants’ Reply. Defendants consent to this adjournment.

       Thank you for your consideration of this request for an extension of time for Plaintiff to
submit her response.


                                                      Respectfully submitted,

                                                      /s: Bryan Glass
                                                      BRYAN GLASS

                                                 1
